Citation Nr: 0025135	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher evaluation for 
osteochondritis dissecans of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to March 
1995.

This appeal arises from a November 1995 rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which, in part, granted service 
connection for postoperative, osteochondritis dissecans of 
the left knee and assigned a noncompensable disability 
rating, effective April 1, 1995.  A notice of disagreement 
was received in January 1996, a statement of the case was 
issued in February 1996, and a substantive appeal was 
received in April 1996.  The veteran testified at a personal 
hearing at the RO in July 1996.  In a June 1999 statement, 
the veteran withdrew his request for a previously requested 
Board hearing.  During the pendency of this appeal, in a 
January 1997 rating decision, the RO increased the left knee 
disability rating to 10 percent, effective April 1, 1995.  
Inasmuch as this rating is not the maximum benefit under the 
rating schedule and the veteran has not limited his claim to 
a 10 percent rating, this claim remains in controversy and is 
still a viable issue for appellate consideration by the Board 
of Veterans' Appeals (Board).  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Review of the claims file reveals that appeals were initiated 
on the issues of entitlement to increased ratings for asthma 
and for right knee disability, but the RO has determined that 
timely substantive appeals were not received to complete 
appeals as to those issues.  However, in an Informal Hearing 
Presentation dated in September 2000, the veteran's 
representative appears to question the adequacy the adequacy 
of a statement of the case which addressed these issues.  The 
representative requests referral of this matter to the RO.  
This matter is therefore hereby referred to the RO for 
appropriate action. 



FINDING OF FACT

The veteran's service-connected osteochondritis dissecans of 
the left knee is manifest by frequent episodes of 
"locking," pain, and swelling; flexion is limited to 
approximately 120 degrees and there is no credible report of 
limitation of extension; there is no resulting severe 
recurrent subluxation or lateral instability. 


CONCLUSION OF LAW

The schedular criteria for entitlement to a assignment of 
disability evaluation of 20 percent (but no higher) for 
service-connected osteochondritis dissecans of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5258 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that the assigned rating for 
his left knee disability, currently evaluated as 10 percent 
disabling, does not accurately reflect the severity of his 
disability.  The veteran is appealing the original assignment 
of a disability evaluation following an award of service 
connection and, as such, the claim for an increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that the evidence of record allows for 
equitable review of the veteran's appeal and that no further 
action is necessary to meet the duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).

Service medical records for the period of February 1985 to 
January 1995 show that the veteran underwent two arthroscopic 
surgeries on his left knee in 1988 and 1992.  

The veteran was granted service connection effective April 1, 
1995, for osteochondritis dissecans of the left knee, which 
was increased from a noncompensable evaluation to a 10 
percent evaluation in 1997, effective April 1, 1995.  The 
veteran has reported increased severity of symptoms, 
indicating that if he does too much his knee swells and 
periodically locks up on him.

A June 1995 VA examination report indicates that both knees 
lock and that, at least two or three nights a week, he used a 
heating pad wrapped around his knees.  Upon examination he 
had very mild crepitus on passive flexion and extension of 
both knees.  There was no tenderness on palpation of the 
joint line, patella or on movement of the patella.  There was 
no anteroposterior or lateral instability of either knee.  
Both knees flexed at 120 to 125 degrees.  The veteran wore an 
orthotic knee brace maybe once or twice weekly on the left.  
X-rays showed no evidence of fracture, dislocation or other 
bone or joint pathology.  The diagnosis was residual status 
postoperative on both knees with osteitis dissecans. 

In a March 1996 statement, a private physician, who had seen 
the veteran in February and March 1996, indicated that the 
veteran had pain in both knees, pretty much similar from 
side-to-side, for which he took anti-inflammatories but with 
continuing symptoms.  

At a July 1996 personal hearing, the veteran testified that 
he had pain and swelling in both knees; that he wore knee 
braces almost daily on both knees; and that he had locking 
and swelling problems, which prevented him from walking any 
kind of distance, participating in sports, or even other 
simple tasks..  

An October 1996 VA examination report indicates that the 
veteran related that both knees lock periodically, but the 
locking resolved fairly quickly.  The veteran felt crunching 
in both knees and said that both knees swelled daily, 
especially with any kind of physical work.  He wore knee 
braces.  The veteran stated that he had not missed any work 
as a shipping clerk because of his knees.  Upon examination, 
the veteran's knees had small scars but no other visible 
deformity.  There was bilateral crepitation.  There was also 
slight laxity at valgum of pressure and slight ballottement 
on the left, but no palpable effusion.  There was pain 
bilaterally on varum and valgum movement.  The thigh 
circumference was 43 cm. bilaterally above the knee and 55 
cm. bilaterally near the groin.  Bilaterally, knee flexion 
was to 125 degrees and extension was reported to be to 
"270" degrees, with a positive Lachman test.  Power was 
apparently full and equal in both legs with flexion and 
extension of the knees versus resistance.  Pain was noted 
with contracting the quadriceps with patella pressure 
bilaterally consistent with chondromalacia patellae.  Gait 
was normal and balanced both on the toes, heels and with 
tandem gait.  X-rays show thickening of the cortex of the 
proximal half of the left fibula several centimeters below 
the proximal end of the left fibula, which could represent 
either anatomic variation or residual of a previous left 
fibular fracture.  The X-ray impression was questionable mild 
irregularity of the articular cortex of the medial femoral 
condyle on the left, which may still be within the range of 
normal or not significant.  The diagnoses included 
osteochondritis dissecans and chondromalacia patellae.

At a June 1997 VA joints examination, the veteran reported 
that if he does too much his knees swell and periodically 
lock up on him.  The examiner noted that there was little 
difference from the October 1996 examination.  There was no 
noticeable swelling, joint deformity or instability noted.  
The veteran had active range of motion.  Flexion was 120 
degrees on the left.  The examiner noted that the October 
1996 X-ray impression was compatible with the irregularity of 
the cortex, osteochondritis dissecans.  The diagnoses were 
osteochondritis dissecans and chondromalacia patellae.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran's disability is rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5259.  As noted in the 
January 1997 supplemental statement of the case the veteran's 
disability warrants a 10 percent evaluation because the 
disorder was symptomatic with objective findings of pain on 
motion.  A knee that is symptomatic following removal of the 
semilunar cartilage warrants a 10 percent evaluation under 
Diagnostic Code 5259.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.  A 10 percent evaluation is the highest available under 
Diagnostic Code 5259.

However, in view of the persistent complaints of daily pain, 
"locking" and swelling, the Board believes that a 20 
percent evaluation under Code 5258 is warranted.  While 
recognizing that periodic examinations have not shown 
evidence of "locking" and effusion, the veteran's 
complaints in this regard are certainly compatible with the 
nature of the left knee disability, the history of surgical 
procedures, and the need for a brace.  Therefore, resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for a 20 percent rating under Code 5258 
have been met.  Accordingly, assignment of a 20 percent 
rating is warranted.  38 C.F.R. § 4.7.  Further, noting that 
the pertinent symptomatology has been reported by the veteran 
at essentially all of the examinations during the appeal 
period, the Board finds that a 20 percent rating is warranted 
from April 1, 1995. 

A 20 percent rating is the highest available under Code 5258.  
Looking to other possible criteria, the Board notes that 
there is no evidence to support a finding that flexion is 
limited to 15 degrees or extension limited to 20 degrees to 
warrant assignment of a rating in excess of 20 percent under 
Codes 5260 or 5261 for limitation of motion.  The Board notes 
one reference to extension limited to "270" degrees.  
However, this reference makes no sense in view of what 
constitutes normal of motion (see 38 C.F.R. § 4.71, Plate II) 
and in view of the several other examinations which refer to 
essentially full range of motion.  The Board therefore finds 
such reference to be a typographical error.  There is also 
not evidence to support a finding that there is any 
additional functional loss due to pain, weakness, fatigue or 
incoordination so as to effectively limit flexion to 15 
degrees or extension to 20 degrees to warrant a rating in 
excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

There is also no evidence of ankylosis to warrant application 
of Code 5256.  Moreover, while there are some medical 
references to laxity, there is no evidence showing severe 
recurrent subluxation or lateral instability so as to warrant 
a rating in excess of 20 percent under Code 5257. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash, 8 Vet. App. at 227 
(1995).



ORDER

Entitlement to assignment of a 20 percent rating for 
osteochondritis dissecans of the left knee effective from 
April 1, 1995, is warranted.  The appeal is granted to this 
extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

